DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Compliant Claim Amendments
Applicant has not provided the proper status identifier for all of the pending claims as some of the withdrawn claims have been previously amended.
Claims 29 and 33-38 – the claim status identifier should be --(Withdrawn – Previously Presented)--.

Claim Status
Claims 27-38 are pending.  Examiner acknowledges Applicant’s amendments to claims 27, 28, 30 and 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polivka et al U.S. Patent No. 8,015,695.

With regard to claim 27, and as seen in Figure 5F belong, Polivka et al disclose a connection device for connecting a main pipe to a secondary pipe, comprising a substantially cylindrical connection piece shaped to be inserted and screwed into a wall opening of the main pipe, for connection of the secondary pipe,
wherein for sealing the connection piece a ring-shaped sealing element is provided, lying against the main pipe, which sealing element is connected directly or via mechanical connecting elements to an outer circumference of the connection piece,
wherein the sealing element comprises, on an inner circumference, a projection abutted to a shoulder on an outer circumference of the connection piece, so that the sealing element on inserting and screwing of the connection piece into the wall opening of the main pipe is pressed against an inner wall of the main pipe.

    PNG
    media_image1.png
    969
    928
    media_image1.png
    Greyscale


With regard to claim 28, and as seen in Figure 5F, Polivka et al disclose wherein the sealing element lies against the inner wall of the main pipe in a region of the wall opening.



With regard to claim 31, and as seen in Figure 5F, Polivka et al disclose wherein the sealing element has a first sealing surface, formed onto an inner surface of the main pipe, and a second, ring-shaped sealing surface, wherein in a mounted state the first sealing surface lies against the inner wall of the main pipe and the second sealing surface lies against the outer circumference of the connection piece.

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 32, the prior art of record does not teach or suggest wherein a first sealing ring is arranged in a groove of the first sealing surface, and a second sealing ring is arranged in a groove of the second sealing surface in combination with the connection device of claims 27 and 31.
Theilen ‘021 discloses that the connection device is inserted into a wall opening of the main pipe but does not disclose that the connection device is also screwed into the wall opening of the main pipe.  Rather, Theilen discloses that the inner element, i.e., the connection device, is held stationary while a clamping nut is screwed onto the inner element and therefore the inner element would not be considered as being screwed into the wall opening.

Response to Arguments
Applicant's arguments filed 8/22/21 have been fully considered but they are not persuasive.
With regard to claim 27, Applicant argues that Polivka et al do not disclose a connecting piece as connecting piece of Polivka et al cannot absorb a tensile force as claim 27 reads that “a projection (7) which cooperates in a form-fitting manner with a shoulder (8)” and the connection piece of Polivka et al do not cooperate in a form-fitting manner.
Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the connecting piece of Polivka et al cannot absorb a tensile force and that the connection piece of Polivka et al do not cooperate in a form-fitting manner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to claim 27, Applicant argues that the sealing element of the claimed invention has no sealing function itself while the sealing element of Polivka et al seals against water leakage therefore Polivka et al do not disclose the same sealing element as the seal of Polivka et al has a sealing function.
Examiner disagrees.


With regard to claim 27, Applicant argues that Polivka et al do not meet the claimed requirements as the sealing element of Polivka et al does not provide a stabilizing function.
Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sealing element of Polivka et al does not provide a stabilizing function) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to claim 27, Applicant argues that Polivka et al do not meet the claimed requirements as Polivka et al works in a completely different way as the sealing element is not even a mandatory component in Polivka et al as shown in Figure 7.
Examiner disagrees.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679